437 F.2d 415
Edward Marion HUTSON, George Edward Smith & Randolf John Williams, Petitioners-Appellants,v.UNITED STATES OF AMERICA, Respondent-Appellee.
No. 24964.
United States Court of Appeals, Ninth Circuit.
January 21, 1971.

George Edward Smith, in pro. per.
James L. Browning, Jr., U.S. Atty., James A. Bruen, Asst. U.S. Atty., Jerrold M. Ladar, Chief, Crim. Div., San Francisco, Cal., for appellee.
Before HAMLEY, HAMLIN and KILKENNY, Circuit Judges.
PER CURIAM:


1
In the United States District Court for the Northern District of California, Edward M. Hutson and George E. Smith were charged with violating 18 U.S.C. § 2113(a) (armed bank robbery), and Randolf Williams was charged with violating 18 U.S.C. § 2 (aiding and abetting). On November 10, 1966, each entered a plea of guilty, and they were sentenced to imprisonment for a term of years. In 1968 appellants filed motions under 28 U.S.C. § 2255 seeking their release because their respective pleas were entered at a time when they were mentally incapacitated as the result of their heroin addiction and suffering from accompanying withdrawal symptoms, therefore rendering their pleas involuntary. The motions were consolidated and an evidentiary hearing was held, at which the appellants and other witnesses testified before the United States District Judge. The motions were denied and this consolidated appeal has been taken from this denial.


2
The sole question presented on appeal is, as stated in appellants' brief, "whether the court below made sufficient finding of fact and conclusion of law for a proper determination of this matter upon appeal." A transcript of the testimony taken before the district judge consisting of 136 pages is a part of the record in this court. At the conclusion of the evidence and after oral argument by counsel, the district judge denied appellants' motions in a written order which included among other things the following:


3
"Upon careful consideration of the evidence, the Court finds that petitioners were not mentally incompetent at the time they entered their pleas of guilty, and that their pleas of guilty were knowingly and voluntarily made.


4
"Accordingly, it is the order of this court that petitioners' motions for relief under 28 U.S.C. § 2255 be and each of them is hereby denied."1


5
Appellants' attack upon appeal that the above finding is not sufficient under the statute is without merit. The essential fact for the court to determine was whether appellants were incompetent at the time they entered their pleas of guilty and whether their pleas were knowingly and voluntarily made. This was the finding made by the district court and we hold that it was sufficient to satisfy the requirements of section 2255. See Bishop v. United States, 96 U.S.App.D.C. 117, 223 F.2d 582 (1955).


6
Judgment affirmed.



Notes:


1
 An examination of the transcript reveals there was ample evidence to sustain the court's finding